Title: James Madison to Mr. Converse, 18 March 1834
From: Madison, James
To: Converse


                        
                            
                                
                            
                            
                                
                                    Montpr
                                
                                Mar. 18. 1834
                        
                        
                        J. Madison presents his respects to Mr. Converse, and thanks him for the Copy, in a bound form, of the
                            "Historical & Philosophical Considerations on Religion by the late Doctor Rice" J. M. did not before know, to
                            whom he was indebted for the compliment connecting his name with a publication on a subject so important, and treated with
                            an ability so conspicuous
                        
                            
                                
                            
                        
                    